18 A.D.2d 947 (1963)
John Robert, Individually and as Guardian ad Litem of Veronica A. Robert, an Infant, Respondent,
v.
Deposit Central School District No. 1, Town of Sanford, Broome County, and Town of Deposit, Tompkins and Masonville, Delaware County, Appellant
Appellate Division of the Supreme Court of the State of New York, Third Department.
February 7, 1963
Bergan, P. J., Gibson, Herlihy and Reynolds, JJ., concur.
Order reversed and motion for summary judgment dismissing the complaint granted, without costs, on the ground that plaintiff, a spectator at a baseball game, assumed the risk of being struck and injured by a thrown ball. (Baker v. Topping, 15 A D 2d 193, motion for leave to appeal denied 11 N Y 2d 644; Lutzker v. Board of Educ. of City of N. Y., 262 App. Div. 881, affd. 287 N.Y. 822; Bennett v. Board of Educ. of City of N. Y., 16 A D 2d 651; Zeitz v. Cooperstown Baseball Centennial, 31 Misc 2d 142.)